Citation Nr: 0820112	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1940 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.

The July 2005 rating decision also granted service connection 
for bilateral hearing loss and increased the rating for the 
veteran's service-connected skin disability.  The veteran 
indicated on his VA Form 9 that he was only appealing the 
issue of service connection for tinnitus.


FINDING OF FACT

Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim are being amended.  
The third sentence of 38 CFR 3.159(b)(1), which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, will be 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in May 2005 the veteran was informed 
of the evidence and information necessary to substantiate his 
claim, the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  The VCAA 
letter informed the veteran that he should submit any medical 
evidence pertinent to the claim.  VCAA notice was provided 
prior to the initial AOJ adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment records are of record, as are 
VA medical records.  The veteran has undergone a VA 
examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for tinnitus, as an organic disease of the 
nervous system, may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran asserts that he developed tinnitus as a result of 
noise exposure from Japanese bombing raids while stationed in 
the India-Burma theater during World War II.  The veteran's 
DD Form 214 reflects that the veteran's military occupational 
specialty was airplane engine mechanic.

Service treatment records show no complaints of tinnitus.  
The September 1945 service discharge examination report 
indicates that the veteran's ears were clinically evaluated 
as normal.

At a February 1999 VA audiological examination, the veteran 
related a history of unprotected exposure to hazardous 
military noise, and indicated that he had begun experiencing 
tinnitus 5 to 6 years prior.  

At a June 2005 VA audiological examination, the veteran 
reported intermittent tinnitus beginning in the 1960s.  The 
veteran stated that he experienced excessive noise exposure 
as an airplane mechanic during military service and worked 
without hearing protection.  He denied a history of civilian 
occupational noise exposure, but did report that he had 
occasionally gone hunting without hearing protection.  After 
noting that the veteran's claims file had been reviewed, the 
examiner stated that it was not at least as likely as not 
that the veteran's tinnitus was related to his military 
service.

As noted, the veteran's service discharge examination report 
reflected that the veteran's ears were clinically evaluated 
as normal.  The evidence of record reveals that the first 
medical evidence of tinnitus was years following service, and 
the Board here observes that no complaints related to 
tinnitus were made at VA examinations conducted in April 1947 
or July 1949 (shortly following service).  With consideration 
of the circumstances of the veteran's service (i.e. his 
military occupational specialty as an aircraft mechanic), the 
Board concedes that the veteran was exposed to acoustic 
trauma in service.  38 U.S.C.A. § 1154(a).  The record, 
however, contains no medical evidence relating the veteran's 
tinnitus to his period of service.  Indeed, the June 2005 VA 
examiner specifically opined that the veteran's tinnitus was 
not likely related to service (the Board notes in passing 
that the June 2005 VA examiner provided an opinion favorable 
to the veteran's bilateral hearing loss claim, and service 
connection has been established for hearing loss disability).

To the extent that the veteran may be claiming tinnitus as a 
result of combat, the Board notes that the provisions of 38 
U.S.C.A. § 1154 do not obviate the requirement that a veteran 
must submit medical evidence of a causal relationship between 
his current condition and service.  Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  That is, even assuming combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and tinnitus.  38 U.S.C.A. § 
1154(b).  He has not done so in this case.

In short, the medical evidence of record fails to demonstrate 
that the veteran experienced tinnitus during service, within 
a year of discharge from service, or that his current 
tinnitus is related to service.

The Board has reviewed the veteran's statements made in 
support of the claim.  However, a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board has been mindful of the "benefit-of-the-doubt" rule, 
but there is not such an approximate balance of the positive 
evidence and the negative evidence to permit a favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


